Citation Nr: 0823681	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Regional Office (RO), wherein the RO denied the veteran's 
claims for service connection for PTSD and bipolar disorder.

In September 2002, the RO denied the veteran's claims for 
service connection for PTSD and bipolar disorder.  The 
veteran did not appeal this decision and thus it became 
final.  The RO apparently addressed the claims for service 
connection for PTSD and service connection for bipolar 
disorder on the merits in the December 2003 rating decision.  
However, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The issues of service connection for PTSD and service 
connection for bipolar disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 2002 RO rating decision which determined 
that service connection was not warranted for PTSD or bipolar 
disorder was not timely appealed and is final.

2.  The evidence added to the record since the September 2002 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims 
of entitlement to service connection for PTSD and entitlement 
to service connection for bipolar disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for bipolar disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted for both 
issues, and the need to remand for additional information 
with regard to the merits of the case, no further discussion 
of VCAA compliance is needed at this time.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for both PTSD and bipolar disorder was 
denied in September 2002.  The veteran did not file a timely 
appeal.  Thus, the September 2002 decision is final.  
38 C.F.R. § 20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the September 2002 RO 
decision included service treatment records, the veteran's 
statements that a psychiatric disorder existed prior to 
service and was aggravated by military service and VA 
outpatient treatment reports.  Service treatment records 
reflect that the veteran reported a history of depression 
upon entry into service that was noted at the time by a 
physician as mild situational depression and worry, not 
considered disqualifying.  VA outpatient treatment reports 
from September 1999 to May 2002 reflect the veteran was 
diagnosed with bipolar disorder and was also treated for 
dysthymia, cocaine dependence, a major depressive episode and 
panic attacks.  VA outpatient treatment reports also reflect 
the veteran was hospitalized in November 2001 for cocaine and 
nicotine dependence and in February 2002 for chronic 
dysthymia and cocaine dependence.  The RO denied the 
veteran's claim for service connection for PTSD in September 
2002 on the basis that there was no confirmed diagnosis of 
PTSD or an in-service stressor of record and denied service 
connection for bipolar disorder as there was no medical 
evidence of bipolar disorder in service.  

The additional evidence includes service personnel records, 
the veteran's statements of an in-service stressor and of a 
psychiatric disorder existing prior to service, testimony 
from a February 2005 hearing at the RO, lay statements from 
the veteran's mother and ex-wife and VA outpatient records.  
The veteran asserts that both his bipolar disorder and PTSD 
were aggravated by his military service.  In particular, the 
veteran claims he experienced an in-service stressor wherein 
he was hospitalized for appendicitis and witnessed many 
seriously injured soldiers and amputees returning from 
Vietnam that were screaming and crying out due to pain and 
possibly PTSD.  VA outpatient treatment reports from 
September 1999 to September 2005 reflect the veteran was 
treated for various psychiatric disorders including 
depressive behavior, chronic dysthymia, depression, suicidal 
ideation, anxiety, generalized anxiety disorder, PTSD and 
bipolar disorder.  He is currently diagnosed with PTSD and 
bipolar disorder.

In a January 2005 statement, the veteran's mother claimed 
that he witnessed his sister's death at the age of two, had 
an episode of bipolar disorder and major depressive disorder 
in college, witnessed injured soldiers screaming while 
hospitalized for an appendectomy in service and was treated 
for bipolar disorder since 1976.  In a March 2005 statement, 
the veteran's ex-wife reported that while the veteran was 
treated for acute appendicitis he was placed in the same 
infirmary ward with Vietnam amputees and soldiers with PTSD 
from which their constant cries of pain lasted all night.  
She also stated that the veteran was granted 34 days of leave 
to recuperate at their home.  In a February 2005 hearing at 
the RO, the veteran contended that though he had not been 
treated with PTSD prior to service, he did experience a PTSD 
stressor in service in addition to a PTSD stressor from 
childhood.  He also testified being treated in college for 
bipolar disorder symptoms and depression.  Lastly, the 
veteran testified that his service in Vietnam aggravated both 
his PTSD and bipolar disorder.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly submitted evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
veteran's PTSD and the origin of the veteran's bipolar 
disorder and, as these claims are inextricably intertwined, 
relates to an unestablished fact necessary to substantiate 
the veteran's claims.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  The evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
September 2002 RO rating decision, and furnishes a reasonable 
possibility of substantiating the appellant's claims for 
service connection for PTSD and service connection for 
bipolar disorder.  Therefore, the veteran's claims of 
entitlement to service connection for PTSD and service 
connection for bipolar disorder are reopened.  See 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.

New and material evidence having been received, the claim for 
service connection for bipolar disorder is reopened.


REMAND

The determination that the claims are reopened does not end 
the inquiry.  Rather, the claims now must be considered on 
the merits.  However, the Board finds that additional 
development is necessary before such action can be taken.  38 
U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

As noted above, lay statements from the veteran and his 
mother indicate that a PTSD stressor and bipolar disorder may 
have existed prior to service, that the veteran experienced 
an episode of bipolar disorder and major depressive disorder 
in college and that the veteran had received treatment for 
bipolar disorder since 1976.  In addition, lay statements 
from the veteran and his ex-wife as well as the veteran's 
testimony from a February 2005 hearing at the RO indicate 
that he experienced an in-service stressor while being 
treated for acute appendicitis in service as he was placed in 
an infirmary ward with Vietnam amputees and soldiers crying 
from pain and possibly PTSD.  The veteran and his ex-wife 
both reported that he requested and was granted leave from 
the hospital to recover at home due to this exposure. 

Service treatment records reflect that the veteran reported a 
history of depression upon entry into service which was also 
noted by a physician at that time as being mild situational 
depression and worry, not considered disqualifying.  Service 
treatment records also confirm that he was treated in service 
in 1969 for acute appendicitis and allowed convalescent leave 
from the hospital.

VA outpatient records from September 1999 to September 2005 
reveal the veteran was treated for various psychiatric 
disorders including depressive behavior, chronic dysthymia, 
depression, suicidal ideation, anxiety, generalized anxiety 
disorder and currently is diagnosed with PTSD and bipolar 
disorder.  In February 2005, the veteran was diagnosed with 
PTSD noted as "PTSD early childhood" and with bipolar 
disorder noted as "bipolar disorder by history."  The 
veteran was hospitalized in February 2002 for chronic 
dysthymia and cocaine dependence, at which time he stated 
that although he had been treated for dysthymia, he believed 
his problem may have been Vietnam service related PTSD.

As the record shows evidence of a PTSD stressor prior to 
service, lay evidence that bipolar disorder may have existed 
prior to service, evidence of depression upon entry into 
service and evidence of current disabilities which could 
possibly be associated with service, a VA examination is 
necessary to obtain an opinion as to whether the veteran's 
current disabilities are related to or aggravated by his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).  The Board notes that as the 
veteran's claims for service connection for both PTSD and 
bipolar disorder are inextricably intertwined, a VA 
examination is necessary in order to determine the etiology 
of each disorder.  See Harris v. Derwinski, 1 Vet. App. at 
183.

Ongoing medical records as well as any medical records of 
psychiatric treatment prior to service should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for PTSD and bipolar 
disorder from September 2005 as well as any 
records of psychiatric treatment prior to 
his active service.  After securing any 
necessary release, such records should be 
requested, including any pertinent VA 
treatment records, and all records which 
are not duplicates should then be 
associated with the claims file.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature of the veteran's PTSD and 
bipolar disorder.  The examiner should 
consider the evidence regarding treatment 
for a psychiatric disorder before, during, 
and after his service.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for any psychiatric 
disorders found.  

For each current psychiatric disorder, to 
include PTSD and bipolar disorder, the 
examiner should express an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not that a current 
psychiatric disorder is related to or was 
aggravated by (permanently worsened beyond 
the normal progress of the disorder) the 
veteran's active service.  If the examiner 
finds that the veteran's claimed PTSD or 
bipolar disorder was aggravated by his 
military service, he/she should quantify 
the degree of aggravation, if possible.  A 
rationale for any opinions should be 
provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON THE NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


